UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES R. NIBLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-00568-GBL-1)


Submitted:   November 19, 2015             Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James R. Niblock, Appellant Pro Se.      William P. Jauquet, Special
Assistant United States Attorney,        Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James R. Niblock appeals the district court’s order denying

his motion to compel discovery.           We have reviewed the record and

find   no   reversible    error.     Accordingly,    we    affirm    for    the

reasons stated by the district court.           United States v. Niblock,

No. 1:02-cr-00568-GBL-1 (E.D. Va. July 2, 2015).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this     court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2